Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 8/26/2021:
Referring to the response to the 35 U.S.C. 103 rejections (arguments: page 8 line 15 to page 12 line 21):  The 35 U.S.C. 103 rejections have been dropped in view of amendments; claims 29-36, 38, 39, 41, 46, 47, 51-55, and 57 are allowed.
Allowable Subject Matter
Claims 29-36, 38, 39, 41, 46, 47, 51-55, and 57 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 29 and 57:
U.S. Publication No. 20150156794 to Kwon et al disclose in Figure 1-11B (specifically Figure 4) a method for wireless communication at a STA (STA1, STA2, and STA3), comprising:
Receiving, as part of an implicit sounding … procedure (Figure 4 is a conceptual diagram illustrating the implicit sounding method; Section 0093) between an AP (AP) and the STA, a downlink message comprising an uplink null data packet announcement frame (NDP announcement frame 400) from the AP, the uplink null data packet announcement frame comprising scheduling information for transmission of an uplink null data packet (each of STA1, STA2, and STA3 confirms an order of transmission of the NDP frames 401, 403, and 405 based on an order in which its own identification information is included in the NDP announcement frame 400) by the STA.  AP transmits a NDP announcement frame 400 in a broadcast manner.  The NDP announcement frame 400 includes at least one STA information field, which includes identification information of the plurality of terminals STA1, STA2, and STA3 participating in a sounding procedure.  Each of STA1, STA2, and STA3 receiving the NDP 
Transmitting the uplink null data packet based at least in part on the uplink null data packet announcement frame as part of the implicit sounding … procedure (Figure 4 is a conceptual diagram illustrating the implicit sounding method; Section 0093) between the AP and the STA.  According to the order of identification information of STA1, STA2, and STA3 in the NDP announcement frame 400, STA1 transmits NDP frame 401 to AP after a SIF from a reception end time of the NDP announcement frame 400.  AP acquires uplink channel information from STA1 to AP based on the received NDP frame 401, and estimates the downlink channel information from AP to STA1 based on the uplink channel information.  AP transmits a poll frame 402 to STA2 after SIFS from a reception end time of the NDP frame 401 in order to trigger the transmission of the NDP frame 403.  STA2 transmits NDP frame 403 to AP after SIFS from a reception end time of the poll frame 402. AP acquires uplink channel information from STA2 to AP based on the received NDP frame 403, and estimate downlink channel information from AP to STA2 based on the uplink channel information.  AP transmits a poll frame 404 to STA3 after SIFS from a reception end time of the NDP frame 403 in order to trigger the transmission of the NDP frame 405.  STA3 transmits NDP frame 405 to AP after SIFS from a reception end time of the poll frame 404.  AP acquires uplink channel information from STA3 to AP based on the received NDP frame 405, and estimate downlink channel information from AP to STA3 based on the uplink channel information.  Refer to Sections 0059-0198.
…
receiving, after the implicit sounding … procedure between the AP and the STA, a downlink transmission from the AP as part of an implicit sounding procedure between the AP and the STA, the downlink transmission based at least in part on a downlink precoding matrix associated with the implicit sounding calibration procedure and comprising a single user beamformed transmission or a MU-MIMO transmission.
U.S. Patent No. 10439695 to Zhang et al disclose in Figures 1-2 a MU-MIMO (claimed “the downlink transmission … comprising … a MU-MIMO transmission”) system wherein AP 110 includes Nr number of antennas 118 and a station 120a-120n includes Nss number of antennas 126-128.  AP 110 transmits an NDP from the Nr number of antennas 118 using a channel matrix of size Nr x Nss.  AP 110 conducts implicit sounding (claimed “implicit sounding procedure”) with the use of calibration (claimed “implicit sounding calibration procedure”) to obtain the channel state information from stations 120a-n in the uplink for generating a calibration matrix 116, wherein the calibration matrix 116 is then used to generate a precoding matrix 114 (claimed “the downlink transmission based at least in part on a downlink precoding matrix associated with the implicit sounding calibration procedure…”).  The precoding matrix 114 is used for transmitting downlink data using Nr number of antennas 118 of AP 110.  Station 120a transmits a first data packet using Nss number of antennas 128 through an uplink communications path; AP 110 then computes a first channel estimate from the first data packet which represents an uplink communications channel estimate between every antenna 118 of AP 110 and antennas 128 of station 120a used to transmit the first data packet.  Station 120n transmits a second data packet using Nss number of antennas 126 through an uplink communications path; AP 110 computes a second channel estimate from the second data packet which represents an uplink communications channel estimate between every antenna 118 of AP 110 and antennas 126 of station 120n used to transmit the second data packet.  AP 110 then combines the first and second channel estimates to determine the uplink channel estimate between AP 110 and every station.  So: AP 110 uses implicit sounding procedure” since AP 110 uses implicit sounding and also reads on the claimed “implicit sounding calibration procedure” since AP 110 uses implicit sounding with calibration matrix 116.  Refer to Column 3 line 61 to Column 9 line 8, specifically Column 3 line 61 to Column 4 line 12, Column 4 line 61 to Column 5 line 30, and Column 8 lines 1-21.  
	
	However, none of the prior art disclose the limitations “…receiving, as part of an implicit sounding calibration procedure between an AP and the STA, a downlink message comprising an uplink null data packet announcement frame from the AP, the uplink null data packet announcement frame comprising scheduling information for transmission of an uplink null data packet by the STA; transmitting the uplink null data packet based at least in part on the uplink null data packet announcement frame as part of the implicit sounding calibration procedure between the AP and the STA; and receiving, after the implicit sounding calibration procedure between the AP and the STA, a downlink transmission from the AP as part of an implicit sounding procedure between the AP and the STA, the downlink transmission based at least in part on a downlink precoding matrix associated with the implicit sounding calibration procedure and comprising a single user beamformed transmission or a MU-MIMO transmission”, and can be logically combined with Kwon et al and Zhang et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20160330732 to Moon et al disclose in Figures 1-32C a method wherein AP transmits a first frame station(s); in response to the first frame, the station(s) transmit a second frame to AP; then AP generates a beamforming report based on the second frame; then AP transmits a third frame that includes the beamforming report to the station(s); then station(s) generate a respective beamforming matrix based at least on the third frame; AP may also transmit a NDP trigger frame used for downlink beamforming with implicit sounding mechanism to station(s).  Refer to Sections 0036-0220.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/Christine Ng/
Examiner, AU 2464
November 10, 2021